UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of September, 2011 Commission File No.: 000-25289 TITAN TRADING ANALYTICS INC. (Translation of the registrant’s name into English) 675 West Hastings Street, Suite 200, Vancouver, B.C. V6B 1N2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TABLE OF CONTENTS The following documents are filed as part of this Form 6-K Exhibit Financial Statements – Q3 ending July 31, 2011 MD&A – Q3 ending July 31, 2011 CEO Certificate– Q3 ending July 31, 2011 CFO Certificate – Q3 ending July 31, 2011 News Release – Grant of Options News Release – Grant of Options News Release – Extension of Warrants TITAN TRADING ANALYTICS INC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TITAN TRADING ANALYTICS INC. Date:October 6, 2011/s/ John Coulter John Coulter, Chief Executive Officer Exhibit Index Exhibit Financial Statements – Q3 ending July 31, 2011 MD&A – Q3 ending July 31, 2011 CEO Certificate– Q3 ending July 31, 2011 CFO Certificate – Q3 ending July 31, 2011 News Release – Grant of Options News Release – Grant of Options News Release – Extension of Warrants
